Title: Christian Lotter’s Inventory of Silverware, 3 August 1784
From: Lotter, Christian
To: 


        
          [3 August 1784]
        
        A List of Silver belonging to His Excelce:. Mr: Adams and Send to Mr: Willink at Amsterdam the 3d:. of August 1784.
        
          
            5 large Silver Soop Spoons.
            
            
          
          
            2 Silver Sugar boxes.
            
            
          
          
            2 Dozen and a half of Silver Tea Spoons.
          
          
            6 Dozen of large Silver table Spoons.
          
          
            5 Dozen of large Silver Forks.
            }
            
          
          
            2 Dozen of Silver dessert-Forks.
            French work.
          
          
            2 Dozen of Silver dessert-Spoons
            
          
          
            2 Dozen of large Silver handled Knives.
            
          
          
            2 Dozen of large Silver handled Forks.
            
          
        
         
          
            roll’d up in a paper together.
            {
            A Silver Spoon for powder of Sugar.
          
          
           
            4 Small Silver Spits.
          
          
           
            a Silver machine for marrow bones
          
        
        Those above mentioned Articles of Silver are carefully rolled and ty’d up in papers, covered with a Sheet of Linnen, and confin’d and Sealed in a Small trunk, by his Excelce:. Mr: Adams and directed to Mr: Willink, Merchand at Amsterdam, under the Care and protection of Mr: Brush.
        
          T: C: Lotter.Maitré d’hotel de Son Exclce:
        
      